HARSHA, J.,
concurs in judgment with opinion.
I concur in the judgment affirming the trial court's dismissal of appellant's intentional tort claim and reversing its dismissal of appellant's wrongful discharge claim, but write separately because my analysis of the second claim differs from that of the principal opinion.
I disagree with the principal opinion's resolution of appellant's fifth assignment of error based upon a Civ. R. 12(B)(6) analysis. Although appellees' November 10, 1989 motion was inartfully labeled a motion to dismiss pursuant to "Civ. R. 12(B) (6) and 56(C)," the manifest tenor of their supporting memorandum's argument with respect to appellant's wrongful discharge claim was that the trial court lacked subject matter jurisdiction because of federal preemption. Moreover, the trial court's December 8, 1989 judgment entry dismissing appellant's complaint explicitly determined that appellant's wrongful discharge claim "is preempted under federal law and accordingly must be dismissed for lack of subject matter jurisdiction." Consequently, it is apparent that although not specifically mentioned, Civ. R. 12(B)(1), relating to a dismissal based upon lack of subject matter jurisdiction, rather than Civ. R. 12(B) (6) was the applicable provision in the instant case
The standard of review for a dismissal pursuant to Civ. R. 12(B) (1) is whether any cause of action cognizable by the forum has been raised in the complaint. Bush, supra at p. 80; Avco Financial Services Loan, Inc. v. Hale (1987), 36 Ohio App. 3d 65, 67. The trial court is not confined to the allegations of the complaint when determining its subject matter jurisdiction pursuant to a Civ. R. 12(B) (1) motion to dismiss, and it may consider material pertinent to such inquiry without converting the motion into one for summary judgment. Southgate Development Corp. v. Columbia Gas Transmission Corp. (1976), 48 Ohio St. 2d 211, paragraph one of the syllabus. However, since the trial court's ruling and appellees' argument regarding federal preemption were premised on appellant's union membership and no document was attached to any of the pleadings which disclosed such fact, I concur in the principal opinion's reversal and remand on appellant's wrongful discharge claim for relief.